DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, line 1 recites that “said first part of the bounding wall further includes a portion of the sidewall other than said portion of the side wall defining said second part of the bounding wall.”  It is unclear how this is possible, as parent claim 1 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschmann US 5,168,664 in view of Graham US 2006/0117656.
Regarding claim 1, Deutschmann teaches a growing device having only one single plant pot 3 (the entire unit is considered a single pot) comprising:
a bounding wall forming an open-top pot and including a side wall and a bottom 31 defined at the underside of the side wall; 
a water 12 containing first space which is located within the bounding wall and is defined by a first part of the bounding wall comprising a first portion of the bottom (the top of the space is defined by the bottom of the bounding wall); 
a second space filled with a substrate 5 
wherein a root-permeable separation sheet 29 is located between the top of the first space and the second space above the first space; 
at least one aeration opening 33 in said first part of the bounding wall; and
[AltContent: connector][AltContent: textbox (First Part)][AltContent: textbox (Second Part)]at least one drainage opening 33 in the second portion of the bottom for draining a surplus of nutrient water and water that cannot be absorbed during use. 
[AltContent: connector]
[AltContent: arrow][AltContent: textbox (Portion of Sidewall)][AltContent: arrow][AltContent: textbox (Second Portion of Bottom)][AltContent: arrow][AltContent: textbox (First Portion of Bottom)]
    PNG
    media_image1.png
    385
    900
    media_image1.png
    Greyscale

Figure 1- Deutschmann Figures 3 and 4
Deutschmann does not teach that the water containing space comprises a hydrating gel.  Graham teaches a plan pot 5 comprising a hydrating gel 3 in the base.  It would have been obvious to one of ordinary skill in the art to modify the plant pot as taught by Deutschmann with a hydrating gel as taught by Graham in order to “allow the long term watering of plants without the need for an open water reservoir” [0050].
Regarding claim 9, Deutschmann and Graham teach the invention as claimed as detailed above with respect to claim 1.  Deutschmann also teaches that the plant pot comprises a partition wall (another portion of the wall surrounding the first space) which 
Regarding claim 21 as best understood, Deutschmann and Graham teach the invention as claimed as detailed above with respect to claim 1.  Deutschmann also teaches that the first part of the bounding wall further includes a portion of the sidewall other than said portion of the side wall defining said second part of the bounding wall, but does not teach the at least one aeration opening being in said portion of the side wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the aeration holes in the sidewall in order to better utilize space, optimize drainage or simplify manufacturing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 1, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida US 2005/0166455 in view of Graham US 2006/0117656.
Regarding claim 1, Nishida teaches a growing device having only one single plant pot comprising: 
a bounding wall forming an open-top pot and including a side wall 2 and a bottom 3 defined at the underside of the side wall; 
a water filled first space which is located within the bounding wall and is defined by a first part of the bounding wall comprising a first portion of the bottom; 
a second space 6 filled with a substrate 11 different from gel, which second space is located within the bounding wall and having a first section located above the first space and a second section located alongside the first 
[AltContent: connector][AltContent: textbox (First Part)][AltContent: textbox (Second Part)]at least one drainage opening 4 in the second portion of the bottom  for draining a surplus of nutrient water and water that cannot be absorbed by the gel during use.
[AltContent: connector]
[AltContent: textbox (Second Portion of Bottom)][AltContent: textbox (First Portion of Bottom)][AltContent: arrow][AltContent: textbox (Portion of Sidewall)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    290
    418
    media_image2.png
    Greyscale

Figure 2- Nishida Figure 4
Note that while Nishida figure 4 depicts the water space and drainage hole in the center, Nishida teaches that “the water storage portion can be formed at the center of the bottom and the plurality of drainage holes may be formed at the circumference thereof” [0025].
Nishida does not teach that the water containing space comprises a hydrating gel, or that a root-permeable separation sheet is located between the top of the first space and the second space above the first space.  Graham teaches a plan pot 5 comprising a hydrating gel 3 in the base surrounded by a root-permeable separation sheet 2.  It would have been obvious to one of ordinary skill in the art to modify the plant pot as taught by Nishida with a hydrating gel in a sheet as taught by Graham in order to 
Nishida does not teach at least one aeration opening in said first part of the bounding wall.  Graham also teaches that the hydrating gel pouch can be used in combination with apertures 9 in contact with the gel pouch 1.  It would have been obvious to one of ordinary skill in the art to modify the plant pot as taught by Nishida with apertures adjacent to the gel pouch as taught by Graham in order to ensure proper aeration and/or drainage of the gel pouch.
Regarding claim 9, Nishida and Graham teach the invention as claimed as detailed above with respect to claim 1.  Nishida also teaches that the plant pot comprises a partition wall 5 which is located within the bounding wall between the first space and the second section of the second space located alongside the first space, said partition wall is connected or attached to or forms part of the bottom.
Regarding claim 21, Nishida and Graham teach the invention as claimed as detailed above with respect to claim 1.  Nishida also teaches that the first part of the bounding wall further includes a portion of the sidewall other than said portion of the side wall defining said second part of the bounding wall, but does not teach the at least one aeration opening being in said portion of the side wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the aeration holes in the sidewall in order to better utilize space, optimize drainage or simplify manufacturing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed 6/3/20 have been fully considered but they are not persuasive.
In response to applicant’s interpretation of Deutschmann with respect to claim 1, please see above.  It can be interpreted that a first portion of the bottom delineates a portion of the first space.
In light of the newly amended claims, a new rejection has also been made in view of Nishida.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642